Cochran, J.,
delivered the opinion of this Court:
In this case a judgment was entered against the appellee in default of a plea. At the next succeeding term an inquisition was had, and the amount of the appellant’s damages ascertained to be $33.32, upon which the appellee moved for a non pros., on the ground that the Court liad no jurisdiction to enter a final judgment for the amount-found to be due, which was granted. The case shown by the record therefore presents the single question, whether the judgment by default was so far final as to conclude’the appellee of the right to deny the jurisdiction of the Court, after the inquisition of the jury.
It was formerly held that a defendant in default was out of Court for all purposes, but that of entering the final judgment; and in a case where the question of jurisdiction was raised after an inquisition upon a default, precisely as it was raised here, it was held that the defendant could not even enter a suggestion on the roll from which the want of jurisdiction would appear. Brampton vs. Crabb, 1 Strange, 46. 2 Sellon’s Prac., 345. Nor could a judgment, objectionable on the ground of irregularity, be set aside “after the defendant had attended and cross-examined the witnesses on the execution of a writ of inquiry.” 1 Tidd, 614. 4 Taunt., 544. These rules may have been relaxed in some respects, but our Act of 1794, ch. 46, providing a more convenient method of taking inquisitions, assumes and proceeds on the theory, that all interlocutory judgments, where inquisitions are required to give them effect, establish the plaintiff’s right to recover, without regard to the amount which the jury may subsequently *556ascertain to be due. And in Green vs. Hamilton, 16 Md. Rep., 317, it was expressly decided, that “a judgment by default, if regularly entered, is as binding as any other, as far as respects the power and jurisdiction of the Court in declaring that the plaintiff is entitled to recover.”
(Decided June 1st, 1864.)
Applying the principles recognized by these authorities to the present case, we are bound to hold that the failure of the appellee to plead, was an admission of the jurisdictional facts stated in the declaration, as well as a concession of the jurisdiction of the Court to enter a final judgment for the amount that was ascertained to be due by the inquisition; and that he was not at liberty to draw the jurisdiction of the Court into question by any subsequent proceeding. We shall therefore reverse the judgment of the Court upo'n the appellee’s motion, and direct a judgment to be entered for the appellant for the amount of his damages and costs, as ascertained hy the jury.
Judgment reversed.